Case 5:19-cv-00249-FL Document 74-1 Filed 05/27/21 Page 1 of 7
                                                       Exhibit 1 - Page 2

Case 5:19-cv-00249-FL Document 74-1 Filed 05/27/21 Page 2 of 7
                                                       Exhibit 1 - Page 3

Case 5:19-cv-00249-FL Document 74-1 Filed 05/27/21 Page 3 of 7
                                                       Exhibit 1 - Page 4

Case 5:19-cv-00249-FL Document 74-1 Filed 05/27/21 Page 4 of 7
                                                       Exhibit 1 - Page 5

Case 5:19-cv-00249-FL Document 74-1 Filed 05/27/21 Page 5 of 7
                                                       Exhibit 1 - Page 6

Case 5:19-cv-00249-FL Document 74-1 Filed 05/27/21 Page 6 of 7
Case 5:19-cv-00249-FL Document 74-1 Filed 05/27/21 Page 7 of 7
